 

--------------------------------------------------------------------------------

Exhibit 10.1
 
Name of
Grantee:                                           __________________________
 
Number of Shares:                                        Incentive
  N/A       Nonqualified    3,000   
 


 
STOCK OPTION AGREEMENT


 
STOCK OPTION AGREEMENT dated as of the Grant Date (as hereafter defined), by and
between Cabela’s Incorporated, a Delaware corporation (the "Company"), and the
undersigned non-employee director of the Company (the "Grantee").
 
WITNESSETH:
 
WHEREAS, to motivate key employees, consultants and non-employee directors of
the Company and the Subsidiaries by providing them an ownership interest in the
Company, the Board of Directors of the Company (the "Board") has established and
the stockholders of the Company have approved, the Cabela’s Incorporated 2004
Stock Plan, as the same may be amended from time to time (the "Plan"); and
 
WHEREAS, pursuant to Section 5.6 of the Plan, the Grantee has been granted
non-qualified stock options to purchase Three Thousand (3,000) shares of Common
Stock (each, a "Share" and, collectively, the "Shares") at the exercise price
per Share set forth in Section 2; and
 
WHEREAS, the Grantee and the Company desire to enter into an agreement to
evidence and confirm the grant of such stock options on the terms and conditions
set forth herein.
 
NOW, THEREFORE, to evidence the stock options so granted, and to set forth the
terms and conditions governing such stock options, the Company and the Grantee
hereby agree as follows:
 
1.           Certain Definitions.  Capitalized terms used herein without
definition shall have the meanings set forth in the Plan.  As used in this
Agreement, the following terms shall have the following meanings:
 
a.           "Aggregate Exercise Price" shall have the meaning set forth in
Section 6 hereof.
 
b.           "Alternative Option" shall have the meaning set forth in Section
7(c) hereof.
 
c.           “Committee” means the Compensation Committee of the Board.
 
d.           "Exercise Date" shall have the meaning set forth in Section 6
hereof.
 
e.           "Exercise Price" shall have the meaning set forth in Section 2(b).
 
f.           "Exercise Shares" shall have the meaning set forth in Section 6
hereof.
 
 
 
1

--------------------------------------------------------------------------------

 
 
g.           "Grant Date" shall mean [     ].
 
h.           "Grantee" shall have the meaning set forth in the introductory
paragraph hereto.
 
i.           "Normal Expiration Date" shall mean the eighth anniversary of the
Grant Date.
 
j.           "Option" shall mean the right granted to the Grantee hereunder to
purchase one share of Common Stock for a purchase price equal to the Exercise
Price and otherwise subject to the terms and conditions of this Agreement.
 
k.           "Securities Act" shall mean the U.S. Securities Act of 1933, as
amended.
 
l.           "Share" or "Shares" shall have the meaning specified in the
preambles hereto.
 
2.           Grant of Options.
 
a.           Confirmation of Grant.  The Company hereby evidences and confirms
its grant to the Grantee, effective as of the Grant Date, of Options to purchase
Three Thousand (3,000) Shares.  The Options are not intended to be incentive
stock options under the U.S. Internal Revenue Code of 1986, as amended.  This
Agreement is subordinate to, and the terms and conditions of the Options granted
hereunder are subject to, the terms and conditions of the Plan, which are
incorporated by reference herein.  If there is any inconsistency between the
terms hereof and the terms of the Plan, the terms of the Plan shall govern.  The
Grantee hereby acknowledges that a copy of the Plan has been made available to
the Grantee.
 
b.           Exercise Price.  Each Share covered by an Option shall have an
exercise price equal to [     ] (the “Exercise Price").
 
3.           Exercisability.
 
a.           Options.  Except as otherwise provided in Section 7(a) of this
Agreement, the Options shall be exercisable with respect to one hundred percent
(100%) of the Shares on the first anniversary of the Grant Date.
 
b.           Conditions.  Shares covered by vested Options may, subject to the
provisions hereof, be purchased at any time and from time to time on or after
the date the corresponding Options become vested in accordance with the
provisions of this Section 3 until the date one day prior to the date on which
such Options terminate.
 
4.           Termination of Options.
 
a.           Normal Expiration Date.  Subject to Sections 4 and 7, the Options
shall terminate and be canceled on the Normal Expiration Date.
 
b.           Early Termination.  Except as provided in Section 7, if the Grantee
ceases to be a member of the Board for any reason, the Grantee may exercise any
Options that are exercisable on the date the Grantee ceases to be a member of
the Board until the Normal Expiration Date.  Any Options that are not then
exercisable shall be forfeited and canceled as of the date the Grantee ceases to
be a member of the Board.
 
 
 
2

--------------------------------------------------------------------------------

 
 
5.           Restrictions on Exercise; Non-Transferability of Options.
 
a.           Restrictions on Exercise.  Once vested in accordance with the
provisions of this Agreement, the Options may be exercised only with respect to
full shares of Common Stock.  No fractional shares of Common Stock shall be
issued.  Notwithstanding any other provision of this Agreement, the Options may
not be exercised in whole or in part, and no certificates representing Shares
shall be delivered, (i) unless all requisite approvals and consents of any
governmental authority of any kind having jurisdiction over the exercise of the
Options shall have been secured, and (ii) unless Section 5(c) shall have been
satisfied.
 
b.           Non-Transferability of Options.  Except as provided in the Plan,
the Options may be exercised only by the Grantee or, following his death, by the
Grantee's estate.  Except as provided in the Plan, the Options are not
assignable or transferable, in whole or in part, and may not, directly or
indirectly, be offered, transferred, sold, pledged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including, without
limitation, by gift, operation of law or otherwise) other than by will or by the
laws of descent and distribution to the estate of the Grantee upon the Grantee's
death, provided that the deceased Grantee's beneficiary or the representative of
the Grantee's estate shall acknowledge and agree in writing, in a form
reasonably acceptable to the Company, to be bound by the provisions of this
Agreement and the Plan as if such beneficiary or the estate were the Grantee.
 
c.           Withholding.  Whenever Shares are to be issued pursuant to the
Options, the Company may require the recipient of the Shares to remit to the
Company an amount in cash sufficient to satisfy the statutory minimum U.S.
federal, state and local and non-U.S. tax withholding requirements as a
condition to the issuance of such Shares.  In the event any cash is paid to the
Grantee or the Grantee's estate or beneficiary pursuant to Section 7 hereof or
any provision of the Plan, the Company shall have the right to withhold an
amount from such payment sufficient to satisfy the statutory minimum U.S.
federal, state and local and non-U.S. tax withholding requirements.  The
Committee may, in its discretion, require or permit the Grantee to elect,
subject to such conditions as the Committee shall impose, to meet such
obligations by having the Company withhold the number of Shares having a Fair
Market Value sufficient to satisfy all or part of the Grantee's estimated total
statutory minimum U.S. federal, state, and local and non-U.S. tax obligation
with respect to the issuance of Shares upon exercise of Options.
 
6.           Manner of Exercise.  To the extent that any outstanding Options
shall have become and remain vested and exercisable as provided in Sections 3
and 4 and subject to such reasonable administrative regulations as the Committee
may have adopted, such Options may be exercised, in whole or in part, by notice
to the designated officer of the Company (or designated third party
administrator, if any) in writing given at least 5 business days (or shorter
period permitted by any third party administrator) prior to the date as of which
the Grantee will so exercise the Options (the "Exercise Date"), specifying the
number of whole Shares with respect to which the Options are being exercised
(the "Exercise Shares") and the aggregate Exercise Price for such Exercise
Shares.  On or before the Exercise Date, the Grantee (i) shall deliver to the
Company full payment for the Exercise Shares in United States dollars in cash,
or cash equivalents satisfactory to the Company, and in an amount equal to the
product of the number of Exercise Shares multiplied by the Exercise Price (such
product, the "Aggregate Exercise Price") and (ii) the Company shall deliver to
the Grantee a certificate or certificates representing the Exercise Shares and
registered in the name of the Grantee.  In lieu of tendering cash, the Grantee
may tender shares of Common Stock that have been owned by the Grantee for at
least six months having an aggregate Fair Market Value on the Exercise Date
equal to the Aggregate Exercise Price or may deliver a combination of cash and
such shares of Common Stock having an aggregate Fair Market Value equal to the
difference between the Aggregate Exercise Price and the amount of such cash as
payment of the Aggregate Exercise Price, subject to such rules and regulations
as may be adopted by the Committee to provide for the compliance of such payment
procedure with applicable law, including Section 16(b) of the Exchange Act.  The
Company may require the Grantee to furnish or execute such other documents as
the Company shall reasonably deem necessary (i) to evidence such exercise and
(ii) to comply with or satisfy the requirements of the Securities Act,
applicable state or non-U.S. securities laws or any other law.
 
 
 
3

--------------------------------------------------------------------------------

 
 
7.           Change in Control.
 
a.           Options.  Subject to Section 7(c), in the event of a Change in
Control, all of the Options outstanding immediately prior to the consummation of
the transaction constituting the Change in Control (regardless of whether such
Options are at such time otherwise vested or exercisable) shall become
exercisable or, at the discretion of the Committee, any or all of such Options
shall be canceled in exchange for a payment in accordance with Section 7(b) of
an amount equal to the product of (i) the Change in Control Price over the
Exercise Price, multiplied by (ii) the aggregate number of Shares covered by all
such Options immediately prior to the Change in Control.
 
b.           Timing of Option Cancelation Payments.  Payment of the amount
calculated in accordance with Section 7(a) shall be made in cash or, if
determined by the Committee (as constituted immediately prior to the Change in
Control), in shares of the common stock of the New Employer having an aggregate
fair market value equal to such amount and shall be payable in full, as soon as
reasonably practicable, but in no event later than 30 days, following the Change
in Control.  For purposes hereof, the fair market value of a share of common
stock of the New Employer shall be determined by the Committee (as constituted
immediately prior to the Change in Control), in good faith.
 
c.           Alternative Options.  Notwithstanding Sections 7(a) and 7(b), no
cancellation, termination, acceleration of exercisability or vesting or
settlement or other payment shall occur with respect to any Option if the
Committee (as constituted immediately prior to the consummation of the
transaction constituting the Change in Control) reasonably determines, in good
faith, prior to the Change in Control that the Options shall be honored or
assumed, or new rights substituted therefor (such honored, assumed or
substituted Option being hereinafter referred to as an "Alternative Option") by
the New Employer, provided that any Alternative Options must:
 
i.           be based on shares of voting capital stock that are traded on an
established U.S. securities market;
 
ii.           provide the Grantee with rights and entitlements substantially
equivalent to or better than the rights and entitlements applicable under the
terms of the Options immediately prior to the consummation of the transaction
constituting the Change in Control, including, but not limited to, an identical
or better exercise and vesting schedule and identical or better timing and
methods of payment;
 
 
 
4

--------------------------------------------------------------------------------

 
 
iii.           have substantially equivalent economic value to the Options
(determined at the time of the Change in Control); and
 
iv.           have terms and conditions which provide that in the event that the
Grantee suffers an involuntary termination within two years following the Change
in Control any conditions on the Grantee's rights under, or any restrictions on
transfer or exercisability applicable to, each such Alternative Option shall be
waived or shall lapse, as the case may be.
 
8.           No Rights as Stockholder.  The Grantee shall have no voting or
other rights as a stockholder of the Company with respect to any Shares covered
by the Options until the exercise of the Options and the issuance of a
certificate or certificates to the Grantee for such Shares.  No adjustment shall
be made for dividends or other rights for which the record date is prior to the
issuance of such certificate or certificates.
 
9.           Capital Adjustments.  Subject to the terms of the Plan, in the
event of any Adjustment Event affecting the Common Stock such that an adjustment
is required to preserve or to prevent enlargement of the benefits or potential
benefits made available to the Grantee under the Plan or this Agreement, then
the Committee shall, in such manner as the Committee shall deem equitable,
adjust any or all of the number of shares of Common Stock covered by the Options
and the grant, exercise or conversion price with respect to such Options.  In
addition, the Committee may make provision for a cash payment to the
Grantee.  The number of shares of Common Stock subject to any Option shall be
rounded to the nearest whole number.
 
10.           Miscellaneous.
 
a.           Notices.  All notices and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been given if delivered personally or sent by certified or
express mail, return receipt requested, postage prepaid, or by any recognized
international equivalent of such delivery, to the Company or the Grantee, as the
case may be, at the following addresses or to such other address as the Company
or the Grantee, as the case may be, shall specify by notice to the others:
 
i.           if to the Company, to:
 
Cabela's Incorporated
One Cabela Drive
Sidney, NE  69160
Attention:  Legal Department


ii.           if to the Grantee, to the Grantee at the address then appearing in
the corporate records of the Company for the Grantee.  All such notices and
communications shall be deemed to have been received on the date of delivery if
delivered personally or on the third business day after the mailing thereof,
provided that the party giving such notice or communication shall have attempted
to telephone the party or parties to which notice is being given during regular
business hours on or before the day such notice or communication is being sent,
to advise such party or parties that such notice is being sent.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
b.           Binding Effect; Benefits.  This Agreement shall be binding upon and
inure to the benefit of the parties to this Agreement and their respective
successors and assigns.  Nothing in this Agreement, express or implied, is
intended or shall be construed to give any person other than the parties to this
Agreement or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.
 
c.           Waiver; Amendment.
 
i.           Waiver.  Any party hereto or beneficiary hereof may by written
notice to the other parties (A) extend the time for the performance of any of
the obligations or other actions of the other parties under this Agreement, (B)
waive compliance with any of the conditions or covenants of the other parties
contained in this Agreement and (C) waive or modify performance of any of the
obligations of the other parties under this Agreement.  Except as provided in
the preceding sentence, no action taken pursuant to this Agreement, including,
without limitation, any investigation by or on behalf of any party or
beneficiary, shall be deemed to constitute a waiver by the party or beneficiary
taking such action of compliance with any representations, warranties, covenants
or agreements contained herein.  The waiver by any party hereto or beneficiary
hereof of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any preceding or succeeding breach and no failure by a
party or beneficiary to exercise any right or privilege hereunder shall be
deemed a waiver of such party's or beneficiary's rights or privileges hereunder
or shall be deemed a waiver of such party's or beneficiary's rights to exercise
the same at any subsequent time or times hereunder.
 
ii.           Amendment.  This Agreement may not be amended, modified or
supplemented orally, but only by a written instrument executed by the Grantee
and the Company.
 
d.           Assignability.  Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by the Company or the Grantee without the prior written consent of
the other party; provided that the Company may assign all or any portion of its
rights hereunder to one or more persons or other entities designated by it in
connection with a Change in Control of the Company.
 
e.           Applicable Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF NEBRASKA, EXCEPT TO THE EXTENT THAT
THE CORPORATE LAW OF THE STATE OF DELAWARE SPECIFICALLY AND MANDATORILY APPLIES.
 
f.           Consent to Electronic Delivery.  By executing this Agreement,
Grantee hereby consents to the delivery of information (including, without
limitation, information required to be delivered to the Grantee pursuant to
applicable securities laws) regarding the Company and the Subsidiaries, the
Plan, the Options and the Shares subject to the Options via Company web site or
other electronic delivery.
 
 
 
6

--------------------------------------------------------------------------------

 
 
g.           Severability; Blue Pencil.  In the event that any one or more of
the provisions of this Agreement shall be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.  Grantee
and the Company agree that the covenants contained in this Agreement are
reasonable covenants under the circumstances, and further agree that if, in the
opinion of any court of competent jurisdiction, such covenants are not
reasonable in any respect, such court shall have the right, power and authority
to excise or modify such provision or provisions of these covenants as to the
court shall appear not reasonable and to enforce the remainder of these
covenants as so amended.
 
h.           Section and Other Headings, etc.  The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.
 
i.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.
 
j.           Delegation.  All of the powers, duties and responsibilities of the
Committee specified in this Agreement may, to the full extent permitted by
applicable law, be exercised and performed by the Board or any duly constituted
committee thereof to the extent authorized by the Board or the Committee to
exercise and perform such powers, duties and responsibilities.
 
k.           Gender and Number.  Except when otherwise indicated by the context,
words in the masculine gender used herein shall include the feminine gender, the
singular shall include the plural, and the plural shall include the singular.
 
IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement
effective as of the Grant Date.
 

 
CABELA'S INCORPORATED
                 
By:
   
Its:
                             
, Grantee

 
 
 

 
Back to Form 10-Q [form10q.htm]
 
7
 
 